DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2020 has been entered in light of the RCE filed 21 August 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 20 July 2020, Applicant argues that Chen’432, which was relied upon to teach the specific pull strengths of the seams is not analogous art because Chen’432 is directed towards packaging for food while primary reference Wei’408 and Applicant’s invention are directed towards an implantable package for a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 10-11, 13-14, 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to recite: 

    PNG
    media_image1.png
    77
    530
    media_image1.png
    Greyscale

the seams have a different pull strength (emphasis on the unsupported limitation), as newly recited in claim 1.  
Claims 4, 6-7, 10-11, 13-14, 38-41 are rejected based on their dependency from claim 1. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 4, 6-7, 10-11, 13-14, 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the permeable material" in lines 4-5, and again on line 5.  There is insufficient antecedent basis for this limitation in the claim. The term “permeable” was moved to later in the claim in the most recent amendment and created new antecedent basis issues. 
Claims 4, 6-7, 10-11, 13-14, 38-41 are rejected based on their dependency from claim 1. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 10-11, 13-14, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US Patent Application 2011/0054408) in view of Shimko et al. (US Patent Application 2014/0200676) in view of Neuenfeldt et al. (US Patent 5,964,261). 
Claim 1: Wei’408 teaches a device which includes a tissue product comprising a sealed pouch (“covering”, paragraph [0193]) made of permeable (paragraph [0203]), biocompatible (paragraph [0205]) and resorbable (paragraph [0205]) material having a geometrical shape and a cavity (paragraphs [0240], [0245]) enclosed by the permeable material. The permeable material comprises seams formed therein to delineate the cavity (Figures 24f, 24g show seams 1066; paragraphs [0245], [0335]). 
Wei’408 further teaches the sealed pouch contains a plurality of pieces of tissue within the cavity (“substance”, paragraphs [0196], [0198]). 
The permeable, biocompatible material comprises pores having a pore size that is smaller than the smallest piece of tissue positioned within the cavity (paragraph [0207]) such that the wetting agent can pass through the permeable, biocompatible material (paragraphs [0370], [0373], [0382] [0513]). 
Wei’408 fails to specifically disclose the relative volume of tissue pieces relative to the volume of the cavity, but discloses the tissue can be packed into the cavity at any suitable density (paragraph [0334]) and that it is known to modify the density of the packing in order to achieve a desired manipulability. Wei’408 teaches a loosely packed 
Wei’408 teaches the covering has multiple ends wherein one end is permanently sealed (1066) while a second end (1068) is left open to allow for adding tissue and other additives in the operating room, as desired by the surgeon, before temporary or permanent closure of this seam prior to implantation into the body (paragraphs [0274], [0289], [0329], [0332], [0335]).  As a result, Wei’408 is considered to teach a single pouch having two different seam strengths because the permanently sealed seam (1066) will necessarily have a higher strength than the temporary closure (1068). As in Applicant’s own invention, Wei’408 teaches in paragraph [0274] that the temporarily closed seam is intended to be opened without damaging the pouch in order to add or remove substances into the cover.  
specifically a device having a first seam with a pull strength that is 4-5 pounds-force and a second seam with a pull strength of 1-3.8 pounds-force. 
In the same field of endeavor, Shimko’676 teaches a packaged tissue product (100, 200, 300, etc.) in the form of a pouch (104, 204, 304, etc.) made of an absorbable porous material (paragraph [0058]) carrying tissue (paragraph [0127]). Shimko’676’s pouch includes a permanently sealed end (108; paragraph [0102]) and a second, sealable end (106) which may be pre-sealed or sealed after introduction of tissue. The sealing is performed with a closure member (110, 210, 310, etc.). The closing member is disclosed as a drawstring, suture stitches, heat seal, adhesive, solvent, knotting or twist tie (paragraph [0105], [0115], [0122]). Shimko’676 is considered to teach a single pouch having two different seam strengths because the permanently sealed seam (108) will necessarily have a different strength than the closing members disclosed for the second, sealable end (106). 
Neither Wei’408 nor Shimko’676 disclose the specific pull strengths of the various seals.  However, Wei’408 specifically discloses that the temporarily closed end can be opened without damaging the covering (paragraph [0274]). This indicates it was known to control the seam strength in order to control the ease with which a surgeon can open a pouch in order to access to the pouch. In light of this, Wei’408 and Shimko’676 are considered to show the seam strength in an implantable tissue package is a results effective variable because they both disclose different types of seams which will necessarily have different pull 
The Office notes the claimed pull strengths of the seams are not disclosed as critical. Paragraph [0047] of Applicant’s specification has disclosed a seam strength 4-5 pounds-force is only for ensuring the seam will not separate during routine handling of a pouch and seams of this strength will need to be cut open. Paragraph [0038] of Applicant’s specification has disclosed a seam strength of 1-3.8 pounds-force is only so a user can easily separate the joined seams to open the sealed pouch manually or using forceps but sufficiently strong so the seams retain integrity during normal handling of the pouch. As disclosed, the specification fails to show these particular seam strengths are critical for performing the stated functions (see MPEP 2144.05 II(A) and III(A)).
The performance of the seams disclosed in Wei’408 and Shimko’676 is for the same purpose (i.e. a seam providing permanent closure of an implantable tissue package and a seam providing releasable closure of an implantable tissue package) and would perform equally as well as seams having the recited pull strengths because the claimed seam strengths are not shown to have new and/or unexpected results which could not be found through routine experimentation.  

Wei’408 fails to disclose the tissue product is disposed within a non-permeable packaging filled with a wetting agent. 
Like Wei’408, Neuenfeldt’261 is directed towards a tissue product for implantation into the body (column 1, lines 13-35). In particular, Neuenfeldt’261 teaches a tissue product comprising a sealed pouch (1) comprising permeable walls (column 1, lines 45-50) surrounding a cavity (3) (“sealed” disclosed at column 6, line 65 to column 7, line 2). The pouch (1) contains a plurality of pieces of tissue (column 2, line 3; column 5, line 65 to column 6, line 2). The tissue product is placed in a non-permeable packaging (5) (column 4, lines 1-34). Neuenfeldt’261 teaches it is advantageous to fill the packaging with a wetting agent in order to create a ready-to-use implant (column 4, lines 61-67; column 5, lines 40-50), to maintain cell viability of the tissue, and maintain sterility of the implant (column 7, lines 22-37). It would have been obvious to one of ordinary skill in the art to modify the tissue product of Wei’408, such that it is placed 
Claim 4: In Wei’408, the permeable, biocompatible material is woven (paragraph [0203]). 
Claim 6: Wei’408 discloses the cavity can have a volume within the claimed range of about 0.5 cc to about 300 cc (paragraphs [0254]-[0256], [0374], [0412], [0413], [0438], [0441]). 
Claim 7: Wei’408 discloses the geometrical shape of the permeable material is a cylinder or flat (paragraph [0240]). 
Claims 10, 11: Wei’408 discloses the permeable material has pores of 100-200 microns or can be several microns or several millimeters (paragraphs [0207], [0237]). This disclosure is within the claimed ranges of 50 micron to 10 mm and 150 micron to 250 micron. 
Claim 13: Wei’408 discloses the pouch comprises a plurality of pieces of material (Figure 24f, 24g show permeable material pieces 1062, 1064) that are connected to each other via seams (1066; paragraph [0335]). 
Claim 14: Wei’408 teaches the pouch can comprise more than one type of permeable material (paragraph [0208]). 
Claim 38: Neuenfeldt’261 teaches the wetting agent is saline (column 5, lines 1-33). 
Claims 39, 40: Wei’408 teaches the permeable, biocompatible material comprises human tissue derived mesh derived from collagen (paragraphs [0215], [0512]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



Lindsey Bachman 
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        16 February 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771